 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ANWYN GOLDBERG and
SOLOMON WATKINS,
Plaintiffs, :
-against- : ORDER
CITY OF NEW YORK and : 19 Civ. 4241 (GBD)
OFFICER RYAN MCLASKY,
Defendants.

GEORGE B. DANIELS, District Judge:
The Court will hear oral argument on Defendant’s Motion for Summary Judgment, (ECF
48), and Plaintiffs’ Cross-Motion for Summary Judgement, (ECF 58), on June 22, 2021 at 11:00

a.m.

Dated: May 12, 2021
New York, New York
SO ORDERED.

CEPR . DANIELS
TED-STATES DISTRICT JUDGE

 

 
